Title: From John Adams to the President of Congress, 25 December 1781
From: Adams, John
To: Hanson, John,President of Congress



Amsterdam, 25 December 1781. RC in John Thaxter’s hand (PCC, No. 84, III, f. 438–441). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:70–71). In this letter, which Congress received on 18 Sept. 1782, JA provided the text of Lord Stormont’s announcement of 8 Sept. to the Swedish minister at London that Britain had accepted Russia as the sole mediator between itself and the Netherlands. It constituted Britain’s formal rejection of the joint mediation offered by Russia, Sweden, and Denmark in August and thereby precluded even an implied role for the armed neutrality in resolving the Anglo-Dutch war (to the president of Congress, 6 Aug., 1st letter, calendared, vol. 11:440). Stormont briefly summarized British grievances against the Netherlands that led to hostilities between Britain and its former ally. He noted that Britain refused Russia’s first offer of mediation because at the time there seemed little likelihood of success. Circumstances had changed, however, and the Dutch now seemed amenable to a separate peace. Britain would now accept Russia as the sole mediator because that nation had been the first to offer its assistance in resolving the Anglo-Dutch conflict. For Stormont’s formal acceptance of Russia’s mediation, see JA to the president of Congress, 13 Dec., calendared above.
